
	
		I
		111th CONGRESS
		1st Session
		H. R. 3706
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Garrett of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require borrowers under FHA-insured mortgages for
		  single-family housing to make downpayments of at least 5 percent and to
		  prohibit financing of closing costs under such mortgages.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Taxpayer Protection Act of
			 2009.
		2.Downpayment
			 requirement of 5 percent and prohibition of financing of closing
			 costsSection 203 of the
			 National Housing Act (12 U.S.C. 1709) is amended—
			(1)in subsection
			 (b)(9)(A), by striking 3.5 percent and inserting 5.0
			 percent; and
			(2)in subsections (b)(2) and (k)(3)(A), by
			 striking (including such initial service charges, appraisal, inspection,
			 and other fees as the Secretary shall approve) each place such term
			 appears and inserting (which may not include any initial service
			 charges, appraisal, inspection, or other fees or closing costs as the Secretary
			 shall prohibit).
			3.GAO study of FHA
			 financial soundnessThe
			 Comptroller General of the United States shall conduct a study of the Mutual
			 Mortgage Insurance Fund and the mortgage insurance programs under which the
			 insurance obligations are obligations of such Fund to determine—
			(1)the current
			 financial state of the Fund;
			(2)the appropriate capital ratio (as such term
			 is defined in section 205(f) of the National Housing Act (12 U.S.C. 1711(f))
			 that should be maintained for the Fund to ensure financial soundness of the
			 Fund while making mortgage insurance available;
			(3)how the capital ratio of the Fund affects
			 the mortgage insurance programs under the Fund and the exposure of the
			 taxpayers for obligations of the Fund;
			(4)how the capital
			 ratio of the Fund affects the broader housing market; and
			(5)the extent to
			 which the housing markets are more dependent on mortgage insurance provided
			 through the Fund since the financial crisis began in 2008.
			Not later than
			 the expiration of the 90-day period beginning on the date of the enactment of
			 this Act the Comptroller General shall submit a report to the Congress setting
			 forth the results and conclusions of the study conducted under this
			 section.
